Case 19-41154-bem        Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39             Desc Main
                                   Document     Page 1 of 17



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

 IN RE:                                               )      CHAPTER 11
                                                      )
 AMERICAN BERBER, INC., and                           )      Case No. 19-41154-bem
                                                      )
 AMERICAN CARPET GROUP, INC.,                         )      Case No. 19-41150-bem
                                                      )
                                       Debtors.       )      (Substantively consolidated and
                                                      )      jointly administered under
                                                      )      Case No. 19-41154-bem

           APPLICATION OF GARY MURPHEY AS EXAMINER TO EMPLOY
       RESURGENCE FINANCIAL SERVICES, LLC AS FORENSIC ACCOUNTANTS

           COMES NOW Gary Murphey (“Examiner”) as examiner in the above-captioned cases

 and files this Application for entry of an order authorizing the Examiner to retain and employ

 Resurgence Financial Services, LLC (“Resurgence Financial” or “Applicant”) as forensic

 accountants in connection with the above-captioned cases, showing the Court as follows:

                                 JURISDICTION AND VENUE

           1.    This Court has jurisdiction to consider this Application pursuant to 28 U.S.C.

 §§ 157 and 1334. Consideration of this Application is a core proceeding pursuant to 28 U.S.C.

 § 157(b). Venue of this proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

 1409. The statutory predicates for the relief requested herein are Section 327(a) and 1104 of title

 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and Rule 2014

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

           2.    On May 16, 2019 (the “Petition Date”), American Berber, Inc. and American

 Carpet Group, Inc. filed their voluntary petitions for relief under Chapter 11 of the Bankruptcy

 Code (the “Cases”).



 45157307 v3
Case 19-41154-bem          Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39           Desc Main
                                     Document     Page 2 of 17



           3.     On August 29, 2019, the Court entered its Order Substantively Consolidating

 Debtor American Carpet Group, Inc. With Debtor American Berber, Inc. (Doc. No. 63), which

 was amended subsequently by that certain Amended Order Substantively Consolidating Debtor

 American Carpet Group, Inc. With Debtor American Berber, Inc. (Doc. No. 66).

           4.     On October 12, 2020, the Debtors filed their Disclosure Statement for Plan of

 Reorganization and Plan of Reorganization (Doc. Nos. 112 and 113, respectively), as amended

 subsequently by the Supplement to Disclosure Statement for Plan of Reorganization for American

 Berber, Inc. and First Modification to Plan of Reorganization (Doc. Nos. 139 and 140,

 respectively).

           5.     On February 25, 2021, the Court entered its Consent Order Appointing Examiner

 (Doc. No. 147) (the “Examiner Order”).

           6.     On February 25, 2021, the United States Trustee for Region 21 (the “U.S. Trustee”)

 filed an application to approve the appointment of Gary Murphey as examiner in these Cases (Doc.

 No. 149).

           7.     On February 26, 2021, the Court entered an order approving the appointment of

 Gary Murphey as examiner (Doc. No. 150).

                                      RELIEF REQUESTED

           8.     By this Application, pursuant to sections 327(a) and 1104 of the Bankruptcy Code,

 the Examiner seeks the entry of an order authorizing and approving the employment and retention

 of Applicant as forensic accountants.

                                BASIS FOR REQUESTED RELIEF

           9.     The Examiner and his counsel have selected Resurgence Financial because

 Resurgence Financial’s professionals have considerable expertise in the fields of investigation and




 45157307 v3                                      2
Case 19-41154-bem             Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39               Desc Main
                                        Document     Page 3 of 17



 forensic accounting. Accordingly, the Examiner believes that Resurgence Financial is well

 qualified to serve as his forensic accountant in these Chapter 11 cases.

           10.      The examiner respectfully submits that it is necessary and appropriate for it to

 employ and retain Applicant to provide, among other things, the following services:

                 a. Analyze relevant records and financial information;

                 b. Investigating the Debtors’ acts, conduct, assets, liabilities, and financial condition,

                    the Debtors’ operation of its businesses and the desirability of the continuance of

                    such businesses, and any other matter relevant to the case or to the formulation of

                    a plan;

                 c. Investigating any fraud, dishonesty, incompetence, misconduct, mismanagement,

                    or irregularity in the management of the Debtors’ affairs by current or former

                    management;

                 d. Provide testimony in court (including expert testimony) if necessary or as

                    reasonably requested by the Examiner with respect to matters upon which

                    Resurgence Financial has provided advice or professional opinions to the

                    Examiner; and

                 e. Providing such other support as may be reasonably requested by the Examiner or

                    Examiner’s counsel that fall within Resurgence Financial’s expertise, experience

                    and capabilities that are mutually agreeable.

           11.      The Applicant’s professional who will be primarily responsible for providing

 services in this case is Morris Buchanan. Resurgence Financial and its principals and associates

 have knowledge and experience in this area and are well qualified to advise the Examiner and his

 counsel in these cases.




 45157307 v3                                           3
Case 19-41154-bem          Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39                 Desc Main
                                     Document     Page 4 of 17



           12.   Pursuant to Federal Rule of Bankruptcy Procedure 2014, attached as Exhibit “A”

 is the Declaration of Gary M. Murphey (the “Murphey Declaration”). Applicant has had no

 connection with the Debtors, its creditors, any party in interest, the Bankruptcy judge presiding in

 this case, U.S. Trustee, or any person employed in the Office of the U.S. Trustee other than as

 disclosed in the Murphey Declaration.

           13.   The Examiner is informed and believes that Applicant does not hold or represent

 any interest adverse to the estate, that Applicant is a disinterested person, as defined in 11 U.S.C.

 § 101(14) and required by 11 U.S.C. § 327(a), with respect to the matters upon which it is engaged,

 and that its appointment is in the best interest of the estate, creditors, and parties in interest.

           14.   The Examiner submits that the proposed employment of Applicant is not prohibited

 or improper under Federal Rule of Bankruptcy Procedure 5002.

           15.   Applicant proposes that it be compensated for its services at hourly rates that are

 discounted of Applicant’s current, standard rates, together with reimbursement of its actual and

 necessary expenses. A schedule of the hourly rates for the professionals who will have primary

 responsibility for this matter is attached as Exhibit “B”. In addition to the professionals named in

 Exhibit B, it may be necessary, during the course of this case, for other professionals employed by

 Applicant in other disciplines to provide services for the Examiner.

                                                NOTICE

           16.   Notice of this Application has been provided to the United States Trustee, any

 lenders with an interest in all or substantially all of the Debtor’s assets, parties that have filed a

 notice of appearance, and the twenty largest unsecured creditors according to the Debtor’s Official

 Form 204, by filing the Application using the Court’s CM/ECF system and mailing a copy as




 45157307 v3                                         4
Case 19-41154-bem          Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39            Desc Main
                                     Document     Page 5 of 17



 detailed on the attached Certificate of Service. In light of the nature of the relief requested, the

 Examiner submits that no further notice is necessary.


                                          CONCLUSION

           WHEREFORE, the Examiner prays that the Court enter an order approving his

 employment of the firm of Applicant, Resurgence Financial Services, LLC, as forensic accountants

 for the Examiner in these Cases, according to the terms of this Application, and grant such other

 and further relief as this Court may deem just and proper.

           Respectfully submitted this 10th day of March, 2021.



                                                              /s/ Gary M. Murphey
                                                              Gary M. Murphey

                                                              Chapter 11 Examiner for the Debtors




 45157307 v3                                      5
Case 19-41154-bem          Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39              Desc Main
                                     Document     Page 6 of 17




                                            EXHIBIT “A”

                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

 IN RE:                                                 )       CHAPTER 11
                                                        )
 AMERICAN BERBER, INC., and                             )       Case No. 19-41154-bem
                                                        )
 AMERICAN CARPET GROUP, INC.,                           )       Case No. 19-41150-bem
                                                        )
                                         Debtors.       )       (Substantively consolidated and
                                                        )       jointly administered under
                                                        )       Case No. 19-41154-bem

             RULE 2014 DECLARATION OF GARY M. MURPHEY
 IN SUPPORT OF APPLICATION OF GARY MURPHEY AS EXAMINER TO EMPLOY
     RESURGENCE FINANCIAL SERVICES, LLC AS FORENSIC ACCOUNTANT

           COMES NOW Gary M. Murphey, and pursuant to 28 U.S.C. § 1746, hereby declares

 under penalty of perjury as follows:

           1.     I am a Certified Public Accountant in the State of Georgia, a Certified Turnaround

 Professional, and the Chief Financial Officer and Managing Director of Resurgence Financial

 Services, LLC, Delaware limited liability corporation, with offices located at 3330 Cumberland

 Blvd., Suite 500, Atlanta, Georgia 30339.

           2.     I submit this declaration pursuant to 11 U.S.C. §§ 327, 329, and 504 and Rules 2014

 and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) in support of

 the Application of Gary Murphey as Examiner to Employ Resurgence Financial Services, LLC as

 Forensic Accountants (the “Application”).

           3.     All facts and procedures set forth herein are either (a) facts or procedures of which

 I have personal knowledge or (b) an accurate summary of Resurgence Financial’s business records

 and practices.


 45157307 v3
Case 19-41154-bem          Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39             Desc Main
                                     Document     Page 7 of 17



                            Services To Be Provided and Qualifications

           4.   Consistent with the services outlined in the Application, Resurgence Financial will

 be engaged by counsel to the Examiner to serve as his forensic accountants.

           5.   Resurgence Financial will coordinate with the Examiner’s counsel and the

 Examiner and any other retained professionals to avoid unnecessary duplication of services during

 these Chapter 11 cases.

           6.   Resurgence Financial is a full service financial advisory firm comprised of Certified

 Public Accountants, Certified Turnaround Professionals, Trustees and Masters in Taxation. The

 Examiner has selected Resurgence Financial to serve as his financial advisor because Resurgence

 Financial’s professionals have extensive experience and knowledge in evaluating business

 operations, properties, financial conditions and prospects, investigating fraud and other irregular

 financial transactions, assessing valuations, providing expert testimony, and other ancillary

 services in connection with an Examiner’s duties.

           7.   Morris Buchanan will be primarily responsible for Resurgence Financial’s

 representation of the Debtors, and a copy of his biography is attached hereto.

           8.   I believe the retention of Resurgence Financial will be beneficial to the estate in

 these Chapter 11 cases.

                                          Disinterestedness

           9.   To the best of my knowledge, information and belief, and except as described below

 in this declaration, neither I nor Resurgence Financial have or represent any interest adverse to the

 Debtors or their estates, have any material connections with the Debtors, their directors, offices,

 owner or creditors, and no individual in the firm is related to the United States Trustee for this



 45157307 v3                                      2
Case 19-41154-bem          Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39           Desc Main
                                     Document     Page 8 of 17



 region nor any person employed by the United States Trustee for this region. Resurgence Financial

 is disinterested, as that term is defined in 11 U.S.C. § 101(14).

           10.   Resurgence Financial has no principals or other professional employees who are

 related to any Judge of the United States Bankruptcy Court for the Northern District of Georgia.

           11.   Except as disclosed herein, Resurgence Financial has not represented, worked with,

 or worked against the Debtors with respect to any other matter involving the Debtors, including

 these Chapter 11 cases.

           12.   To the extent Resurgence Financial discovers additional information that requires

 disclosure, Resurgence Financial will file a supplemental disclosure with the Court as promptly as

 possible.

           13.   Resurgence Financial will not represent any entity other than the Examiner in these

 Chapter 11 cases.

           14.   In light of the foregoing, to the best of my knowledge, information, and belief, I

 believe that Resurgence Financial is a “disinterested person” and does not hold or represent any

 other entity having an adverse interest in connection with these Chapter 11 cases as required by

 sections 101(14) and 327(a) of the Bankruptcy Code.

                                     Compensation / Billing Rates

           15.   Resurgence Financial intends to file applications with the Court for compensation

 for professional services rendered in connection with the representation of the Examiner in these

 Chapter 11 cases and for reimbursement of actual and necessary expenses incurred, in accordance

 with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the local rules

 and orders of this Court. Resurgence Financial’s current standard hourly rate for Morris Buchanan



 45157307 v3                                       3
Case 19-41154-bem          Doc 154    Filed 03/10/21 Entered 03/10/21 17:37:39             Desc Main
                                     Document     Page 9 of 17



 is $300. The fee structure is consistent with and typical of compensation arrangements entered

 into by Resurgence Financial and other comparable firms in connection with the rendering of

 similar services under similar circumstances.

           16.    Pursuant to Section 504 of the Bankruptcy Code, and Rules 2016(b) of the

 Bankruptcy Rules, Resurgence Financial has not shared, nor agreed to share (a) any compensation

 or reimbursement it has received or may receive from the Debtors with another person, other than

 with the professionals of Resurgence Financial, or (b) any compensation or reimbursement another

 person has received or may receive.

           17.    Portions of the foregoing constitute the statement of Resurgence Financial pursuant

 to 11 U.S.C. §§ 327, 329 and 504 and Bankruptcy Rules 2014 and 2016.


           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct.


           Executed and Dated: March 10, 2021



                                                        /s/ Gary M. Murphey
                                                        Gary M. Murphey, Managing Director
                                                        Resurgence Financial Services, LLC




 45157307 v3                                        4
Case 19-41154-bem        Doc 154 Filed 03/10/21 Entered 03/10/21 17:37:39               Desc Main
                                Document    Page 10 of 17



                                        Morris Buchanan
                                              Bio

         Morris Buchanan has over 25 years’ experience as a senior operations and finance
 executive, having held senior management positions with a number of middle market companies.
 He has worked extensively with boards of directors, shareholders, banks, private equity investors
 and attorneys. Many of Morris' projects have included a number of distressed situations, including
 Chapter 11 situations, where he developed strategies to turnaround organizations, greatly
 enhancing operating results and increasing entity value. Additionally, Morris has participated in
 a number of M & A transactions, both from the buy and sell sides. Morris began his career as an
 auditor with BDO Seidman and still holds an active Certified Public Accountant license.




 45157307 v3
Case 19-41154-bem   Doc 154 Filed 03/10/21 Entered 03/10/21 17:37:39   Desc Main
                           Document    Page 11 of 17




                                   Exhibit B

                                     Rates


                    Professional                    Rate

                Morris Buchanan                 $300 per hour




 45157307 v3
Case 19-41154-bem         Doc 154 Filed 03/10/21 Entered 03/10/21 17:37:39                   Desc Main
                                 Document    Page 12 of 17




                                            EXHIBIT “C”
                                            Proposed Order

                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

 IN RE:                                                 )       CHAPTER 11
                                                        )
 AMERICAN BERBER, INC., and                             )       Case No. 19-41154-bem
                                                        )
 AMERICAN CARPET GROUP, INC.,                           )       Case No. 19-41150-bem
                                                        )
                                        Debtors.        )       (Substantively consolidated and
                                                        )       jointly administered under
                                                        )       Case No. 19-41154-bem

     ORDER APPROVING APPLICATION OF GARY MURPHEY AS EXAMINER TO
        EMPLOY RESURGENCE FINANCIAL SERVICES, LLC AS FORENSIC
                 ACCOUNTANTS, SUBJECT TO OBJECTION

           Gary Murphey (the “Examiner”) filed on March 10, 2021 (Docket No. ) an Application to

 employ Resurgence Financial Services, LLC (the “Applicant”) as forensic accountants for the

 Examiner in these Chapter 11 cases (the “Application”).            No hearing is necessary on the

 Application absent the filing of an objection to it. Pursuant to a certificate of service filed with or

 attached to the Application, the Application has been served on the United States Trustee as

 required by Federal Rule of Bankruptcy Procedure 2014, and on any lenders with an interest in all

 or substantially all of the Debtor’s assets, parties that have filed a notice of appearance, and the

 twenty largest unsecured creditors according to the Debtor’s Official Form 204. No further service

 of the Application is necessary.

           The Application and accompanying affidavit of Gary Murphey demonstrate preliminarily

 that the Applicant are professionals qualified and are disinterested. Accordingly, it is hereby

           ORDERED that, pursuant to 11 U.S.C. § 327 and Federal Rule of Bankruptcy Procedure




 45157307 v3
Case 19-41154-bem           Doc 154 Filed 03/10/21 Entered 03/10/21 17:37:39                 Desc Main
                                   Document    Page 13 of 17



 2014, the Application is GRANTED, and the Examiner is authorized to employ the Applicant as

 his forensic accountants during these Chapter 11 cases, subject to objection as provided for herein;

 and it is further

           ORDERED that compensation may be paid and expenses reimbursed to the Applicant only

 pursuant to an application filed and approved by this Court pursuant to 11 U.S.C. §§ 330, 331 and

 Federal Rule of Bankruptcy Procedure 2016, unless the Court orders otherwise; and it is further

           ORDERED that any party in interest shall have twenty-one (21) days from the service of

 this Order to file an objection to the Application and/or the relief provided in this Order; and it is

 further

           ORDERED that if an objection is timely filed counsel for the Examiner will set the

 Application and all such objections for hearing pursuant to the Court’s Open Calendar Procedures;

 and it is further

           ORDERED that if no objection to this Order is timely filed, this Order shall be a final Order

 approving the Application; and it is further

           ORDERED that Applicant shall, within three (3) days of the entry of this Order, cause a

 copy of this Order to be served by first class mail, postage prepaid, on all parties served with the

 Application, and shall file promptly thereafter a certificate of service confirming such service.

                                            END OF ORDER

 Prepared and presented by:

 BURR & FORMAN LLP

 /s/ Erich N. Durlacher
 Erich N. Durlacher
 Georgia Bar No. 235563
 Adolyn C. Wyatt
 Georgia Bar No. 578601
 Suite 1100, 171 17th Street, N.W.



 45157307 v3                                        2
Case 19-41154-bem      Doc 154 Filed 03/10/21 Entered 03/10/21 17:37:39   Desc Main
                              Document    Page 14 of 17



 Atlanta, Georgia 30363
 Telephone: (404) 685-4313
 Fax: (404) 214-7387
 edurlacher@burr.com
 awyatt@burr.com


 Proposed Counsel to the Examiner




 45157307 v3                              3
Case 19-41154-bem        Doc 154 Filed 03/10/21 Entered 03/10/21 17:37:39   Desc Main
                                Document    Page 15 of 17




                                       DISTRIBUTION LIST

 American Berber, Inc.
 P.O. Box 430
 Calhoun, GA 30703

 American Carpet Group, Inc.
 P.O. Box 430
 Calhoun, GA 30703

 Cameron M. McCord
 Jones & Walden, LLC
 699 Piedmont Avenue, NE
 Atlanta, GA 30308

 Vanessa A. Leo
 Office of the United States Trustee
 362 Richard Russell Building
 75 Ted Turner Drive SW
 Atlanta, Georgia 30303

 Erich N. Durlacher
 Burr & Forman LLP
 Suite 1100, 171 17th Street, N.W.
 Atlanta, Georgia 30363




 45157307 v3
Case 19-41154-bem        Doc 154 Filed 03/10/21 Entered 03/10/21 17:37:39                  Desc Main
                                Document    Page 16 of 17




                                  CERTIFICATE OF SERVICE

        I hereby certify that this, the 10th day of March, 2021, I electronically filed the foregoing
 Application Of Gary Murphey As Examiner To Employ Resurgence Financial Services, LLC As
 Forensic Accountants with the Clerk of Court using the CM/ECF system which will automatically
 send an e-mail notification of such filing to the party or attorneys of record, and by directing the
 same be mailed through first-class, United States mail, postage prepaid, to the following recipients:

                                                       TN Dept of Labor – Bureau of
 Cameron M. McCord                                     Unemployment Insurance
 Jones & Walden, LLC                                   c/o TN Attorney General’s              Office,
 699 Piedmont Avenue, NE                               Bankruptcy Division
 Atlanta, GA 30308                                     PO Box 20207
                                                       Nashville, TN 37202-0207
 Vanessa A. Leo
 Office of the United States Trustee                   Thomas D. Richardson, Esquire
 362 Richard Russell Building                          Brinson, Askew, Berry, Seigler, Richardson
 75 Ted Turner Drive SW                                & Davis, LLP
 Atlanta, GA 30303                                     615 West First Street
                                                       P.O. Box 5007
 Martin P. Ochs                                        Rome, GA 30162-5007
 United States Department of Justice
 Office of the United States Trustee                   ADD-BAC
 362 Richard B. Russell Building                       1001 Riverbend Road
 75 Ted Turner Dr., S.W.                               Dalton, GA 30722
 Atlanta, GA 30303
                                                       Auto Plus Auto Parts
 Lindsay P. S. Kolba                                   424 S Wall St
 United States Department of Justice                   Calhoun, GA 30701
 Office of the United States Trustee
 362 Richard Russell Building                          Barr Credit Services
 75 Ted Turner Drive SW                                5151 E Broadway Blvd
 Atlanta, GA 30303                                     Suite 800
                                                       Tucson, AZ 85711
 Timothy M. Gibbons
 Chambliss, Bahner & Stophel, P.C.                     Calhoun LP Gas
 Liberty Tower – Suite 1700                            1600 Hwy 41 South, SE
 605 Chestnut Street                                   Calhoun, GA 30701
 Chattanooga, TN 37450
                                                       Carpet Capital Fire Protection
 Michael D. Hurtt                                      PO Box 3325
 Hurtt & Johnson, LLC                                  Dalton, GA 30719
 PO Box 1304
 Dalton, GA 30722-1304



                                                  2
Case 19-41154-bem        Doc 154 Filed 03/10/21 Entered 03/10/21 17:37:39        Desc Main
                                Document    Page 17 of 17



 D & W Paper Tube Inc.
 PO Box 1484                                    Metal Crafters
 245 Duvall Road                                PO Box 451
 Chatsworth, GA 30705                           50 Pannell Drive
                                                Chatsworth, GA 30705
 First Source Worldwide, LLC
 1524 S Commercial St                           Morgan Lee Supply
 Neenah, WI 54956                               2590 Abutment Road
                                                Dalton, GA 30721
 Georgia Machine
 145 Gee Road                                   Oerilkon
 Calhoun, GA 30701                              8801 South Boulevard
                                                Charlotte, NC 28273
 Grady Stafford
 PO Box 907                                     Phoenix Chemical Company LLC
 Resaca, GA 30735                               202 Gee Street
                                                Calhoun, GA 30701
 Greenville Colorants
 90 Patterson Street                            Santek Waste Services
 New Brunswick, NJ 08901                        PO Box 180600
                                                Chattanooga, TN 37406
 Holston Gases
 380 Hollywood Drive                            Techmer PM Polymer Modifiers
 Dalton, GA 30721                               PO Box 741651
                                                Atlanta, GA 30374
 Joseph Farless
 7586 Nelson Spur Road                          Whitfield Electric Motor Sales
 Hixson, TN 37343                               926 East Morris Street
                                                Dalton, GA 30721


                                                BURR & FORMAN LLP

                                                /s/ Erich N. Durlacher
                                                Erich N. Durlacher
                                                Georgia Bar No. 235563

                                                Proposed Counsel to the Examiner


 BURR & FORMAN LLP
 Suite 1100, 171 Seventeenth Street, N.W.
 Atlanta, Georgia 30363
 (404) 685-4313 [telephone]
 (404) 214-7387 [facsimile]
 edurlacher@burr.com



 45157307 v3                                3
